DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claim 6 is directed toward measuring a smoothness level of the combination with the combination is in a frequency domain. Examiner notes that while the smoothness level is measured for the temporal displacement profile and that a “lower high frequency content indicates a smoother profile”, there is no support for measuring a smoothness level of a combination in the frequency domain. The smoothness level appears to be a smoothness level of the temporal 

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the combination selected based smoothness level of the temporal displacement profile” in lines 1-2. It is unclear how the combination is selected based on a smoothness level. For examination purposes, the claim has been interpreted to mean the generated temporal displacement profile has a smooth appearance in its broadest reasonable interpretation. 
Claim 6 recites the limitation “determining comprises measuring the smoothness level of the combination with the combination in a frequency domain” in lines 1-2. It is unclear how the time shift and scaling determined in claim 5 would comprise measuring a smoothness level, nor how a smoothness level is measured. Furthermore, it is unclear how a smoothness level of a combination in a frequency domain is measured in light of the 112(a) rejection previously set forth.  For examination purposes, it 
 The term greater smoothness level in claim 24 is a relative term which renders the claim indefinite.  The term "smoothness level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, anything that appearance relating to appearing smooth has been interpreted as a smoothness level.
Claim 27 recites “identifying the combination with the time shift and the scaling matching a norm”. It is unclear if the time shift and scaling match a norm or if the combination matches a norm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US 20140276058 A1), hereinafter Fan. 
Regarding claim 1,
Fan discloses a method for shear wave imaging (at least fig. 1 and corresponding disclosure) by an ultrasound imaging system (at least fig. 7 (10) and corresponding disclosure), the method comprising:
Transmitting, from a transducer, a pushing pulse (at least fig. 1 (30) and corresponding disclosure), the pushing pulse generating a shear wave in tissue of a patient ([0004] which discloses an acoustic radiation force excitation is transmitting into a patient and displacements at locations are measured in response to a shear wave resulting from the excitation (i.e. push pulse)).
Tracking, by the ultrasound imaging system, tissue displacements over time at a plurality of locations in a region of interest ([0023] which discloses displacement is measured over time at one or more locations and [0025] which discloses the displacement is detected with ultrasound scanning in a region of interest), the tissue displacements being in response to a shear wave ([0004]), the tissue displacements over time being at a first sampling rate provided for each of the locations ([0021] which discloses sampling at locations at certain times); 
Generating a temporal displacement profile (at least fig. 6 the filtered displacement profile at 275 Hz and corresponding disclosure) from a combination of the tissue displacement over time of different ones of the locations. 
The combination formed with a time shift and a scaling (at least fig. 6 and corresponding disclosure. Examiner notes the combination filtered at 275 Hz is time shifted and scaled relative to the original combination) of at least one of the tissue displacements over time.
The temporal displacement profile having a second sampling rate greater than the first sampling rate (at least fig. 6. Examiner notes the sampling rate of the filtered image is increased as there are more sampling points provided in a same time frame (e.g. 11 seconds) as the original)
Estimating a shear wave velocity using the temporal displacement profile ([0049] which discloses filtering the displacement data to estimate the shear velocity); and 


Regarding claim 2,
Fan discloses the elements of claim 1 as previously stated. Fan further discloses wherein the pushing pulse is an acoustic radiation force impulse ([0015] which discloses acoustic radiation force impulse to induce shear wave propagation).

Regarding claim 3,
Fan discloses the elements of claim 1 as previously stated. Fan further discloses wherein transmitting comprises transmitting the pushing pulse to a focal position ([0049] which discloses a transmit focal region), wherein tracking comprises tracking with the locations spaced laterally from the focal locations ([0021] which discloses the shear wave travels longitudinally (i.e. laterally) and thus tracked locations are necessarily lateral locations. [0034] which discloses measuring displacement every millimeter region of interest)

Regarding claim 4,
Fan discloses the elements of claim 1 as previously stated. Fan further discloses wherein generating the temporal displacement profile comprises iteratively testing different combinations including the combination (at least fig. 6 and corresponding disclosure. [0048] which discloses a filter bank of different center frequencies are applied to the shear wave displacement data and the same data is filtered with different pass bands) where different time shifts and different scaling are provided based on different velocities and attenuations for different ones of the iterations ([0052] which discloses velocities are provide for different frequency bands and [0044] which discloses attenuations for 

Regarding claim 5,
Fan discloses the elements of claim 1 as previously stated. Fan further discloses wherein generating comprises selecting the combination from different combinations formed with different time shifts and/or scales (at least fig. 6 and corresponding disclosure. [0048] which discloses a filter bank of different center frequencies are applied to the shear wave displacement data and the same data is filtered with different pass bands. Examiner further notes each filtered temporal displacement profile would necessarily be selected in its broadest reasonable interpretation depending on which frequency band was being applied), the combination selected based on a smoothness level of the temporal displacement profile ([0041] which discloses the smoothed or filtered displacement curve is used (i.e. selected) for the maximum calculation. Examiner notes this necessarily means the selection is based on a smoothness level in its broadest reasonable interpretation) 

Regarding claim 6,
Fan discloses the elements of claim 5 as previously stated. Fan further discloses applying a line fit to velocity as a function of frequency (Examiner notes that a line fitting would necessarily measure a smoothness of the combination (which is used to determine the velocity) in a frequency domain).

Regarding claim 7,
Fan discloses the elements of claim 5 as previously stated. Fan further discloses wherein determining comprises measuring a match to a template ([0032] which discloses a level of similarity 

Regarding claim 8,
Fan discloses the elements of claim 1 as previously stated. Fan further discloses wherein generating comprises identifying the combination with the time shift and the scaling matching a norm (Examiner notes the combination appears to match a norm in its broadest reasonable interpretation. In other words, the resulting combination appears to have a normal response to the filter applied).

Regarding claim 9,
Fan discloses the elements of claim 1 as previously stated. Fan further discloses wherein generating comprises generating the temporal displacement profile (at least fig. 6) from the combination of three or more of the tissue displacement over time of three of more of the locations (at least fig. 6, the combination is from 4 locations). 

Regarding claim 10, 
Fan further discloses estimating an attenuation based on the scaling (at least figs. 3 and 4 and corresponding disclosure)

Regarding claim 11,
Fan further discloses the elements of claim 1 as previously stated. Fan further discloses wherein estimating comprises estimating from the time shift providing the combination (Examiner notes the 

Regarding claim 21,
Fan discloses a method for shear wave imaging (at least fig. 1 and corresponding disclosure) by an ultrasound imaging system (at least fig. 7 (10) and corresponding disclosure), the method comprising:
Transmitting, from a transducer, a pushing pulse (at least fig. 1 (30) and corresponding disclosure), the pushing pulse generating a shear wave in tissue of a patient ([0004] which discloses an acoustic radiation force excitation is transmitting into a patient and displacements at locations are measured in response to a shear wave resulting from the excitation (i.e. push pulse)).
Tracking, by the ultrasound imaging system, tissue displacements over time at a plurality of locations in a region of interest ([0023] which discloses displacement is measured over time at one or more locations and [0025] which discloses the displacement is detected with ultrasound scanning in a region of interest), the tissue displacements being in response to a shear wave ([0004]), the tissue displacements over time being at a first sampling rate provided for each of the locations ([0021] which discloses sampling at locations at certain times); 
Generating a temporal displacement profile (at least fig. 6 the filtered displacement profile at 275 Hz and corresponding disclosure)from a combination of the tissue displacement over time of different ones of the locations. 
The combination formed with a time shift and a scaling (at least fig. 6 and corresponding disclosure. Examiner notes the combination filtered at 275 Hz is time shifted and scaled relative to the original combination) of at least one of the tissue displacements over time.

Iteratively testing different combinations of the tissue displacements over time from the locations (at least fig. 6 and corresponding disclosure. [0048] which discloses a filter bank of different center frequencies are applied to the shear wave displacement data and the same data is filtered with different pass bands) wherein the different combinations are formed from applying different time shifts and different scaling are provided based on different velocities and attenuations, respectively ([0052] which discloses velocities are provide for different frequency bands and [0044] which discloses attenuations for different narrow band components. Examiner notes that because each frequency band (or iteration) results in a different attenuation and velocity the time shifts and different scaling would necessarily be provided based on different velocities and attenuations)
Selecting a temporal displacement profile (at least fig. 6 and corresponding disclosure. [0041] which discloses the smoothed or filtered displacement curve is used (i.e. selected) for the maximum calculation. Examiner further notes each temporal displacement profile would necessarily be selected depending on which frequency band was being applied) from one of the combinations, the temporal displacement profile (at least fig. 6 (275 Hz filtered profile for example)) having a second sampling rate greater than the first sampling rate (Examiner notes the sampling rate of the filtered image at 275 Hz is increased as there are more sampling points provided in a same time frame (e.g. 11 seconds) as the original)
Estimating a shear wave velocity using the selected temporal displacement profile ([0049] which discloses filtering the displacement data to estimate the shear velocity); and 
Displaying an image showing of the estimate of the shear wave velocity ([0059] which discloses the shear wave velocity is displayed) 

Regarding claim 22,
Fan discloses the elements of claim 21 as previously stated. Fan further discloses wherein the pushing pulse is an acoustic radiation force impulse ([0015] which discloses acoustic radiation force impulse to induce shear wave propagation).

Regarding claim 23,
Fan discloses the elements of claim 21 as previously stated. Fan further discloses wherein transmitting comprises transmitting the pushing pulse to a focal position ([0049] which discloses a transmit focal region), wherein tracking comprises tracking with the locations spaced laterally from the focal locations ([0021] which discloses the shear wave travels longitudinally (i.e. laterally) and thus tracked locations are necessarily lateral locations. [0034] which discloses measuring displacement every millimeter region of interest).

Regarding claim 24,
Fan discloses the elements of claim 21 as previously stated. Fan further discloses selecting the combination as having a greater smoothness level than others of the combinations ([0041] which discloses a smoothed or filtered displacement profile is used (i.e. selected). Examiner notes that in the frequency band selection of 275 Hz is selected it would appear to have a greater smoothness level in its broadest reasonable interpretation and in light of the 35 U.S.C. 112(b) above)   

Regarding claim 25,


Regarding claim 26,
Fan discloses the elements of claim 24 as previously stated. Fan further discloses wherein determining comprises measuring a match to a template ([0032] which discloses a level of similarity between current data and reference data is performed. Examiner notes the original data is first matched to a template (i.e. correlated) before being filtered and thus the process of selecting/determining would comprise measuring a match to a template)

Regarding claim 27,
Fan discloses the elements of claim 21 as previously stated. Fan further discloses wherein generating comprises identifying the combination with the time shift and the scaling matching a norm (Examiner notes the combination appears to match a norm in its broadest reasonable interpretation. In other words, the resulting combination appears to have a normal response to the filter applied.)

Regarding claim 28,
Fan discloses the elements of claim 21 as previously stated. Fan further discloses wherein generating comprises generating the temporal displacement profile (at least fig. 6) from the combination of three or more of the tissue displacement over time of three of more of the locations (at least fig. 6, the combination is from 4 locations). 

Regarding claim 29, 


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.
New 35 U.S.C. 112(a) rejection necessitated by amendment. 
New 35 U.S.C. 112(b) rejections necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793    

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793